



Exhibit 10.9
UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
2019 ANNUAL COMPENSATION DISTRIBUTION ELECTION FORM


Upon election, non-employee members of the Board of Directors receive annual
compensation comprised of an Annual Retainer and an Annual Award of Deferred
Stock Units (“DSUs”). The compensation arrangements for non-employee Directors
are as follows:
 
Total Combined Award
Annual Retainer Award
Annual DSU Award
Base Compensation
310,000
124,000
186,000



Directors elected after September 30, but before the next Annual Meeting,
receive half of the Base Compensation. Non-employee Directors serving in
leadership roles on the Board and/or its committees additionally receive the
following awards:
 
Total Combined Award
Annual Retainer Award
Annual DSU Award
Lead Director
80,000
32,000
48,000
Audit Chair
40,000
16,000
24,000
Audit Members
30,000
12,000
18,000
Compensation Chair
25,000
10,000
15,000
Finance Chair
25,000
10,000
15,000
Governance Chair
25,000
10,000
15,000

Directors serving in multiple leadership roles will receive the additional
awards applicable to each role.
I hereby elect to receive my entire 2019 Annual Retainer Award as follows
(please check one):    
□    Cash
□    Deferred Stock Units


Upon retirement or termination from the Board, I elect to receive distribution
of my total 2019 DSUs in      (please check one):
□    15 Annual Installments
□    10 Annual Installments
□    A full and immediate distribution of all shares
The number of DSUs will be determined by dividing your Annual DSU Award
(including your Annual Retainer Award if you so elect above) by the closing
price of UTC common stock on the date of the Annual Meeting or, if you are
elected to the Board between Annual Meetings, on the date your election is
effective. Fractional DSUs will be credited to your account. All whole or
partial DSUs will be eligible for dividend equivalents equal to UTC’s declared
dividend and will be credited to your account as additional DSUs on the date the
dividend is paid.
Upon retirement or termination from the Board, DSUs held in your account will be
converted into shares of UTC common stock and distributed to you, unless you
elected 10 or 15 annual installments, in which case DSUs will be converted to
shares of stock in accordance with the installment schedule. During the
installment period, the value of your account will not be taxable until each
installment distribution is received. In the event of your death before
distribution, the full value of your account will be distributed to your estate
unless a Beneficiary Designation form is on file. DSUs will be governed by the
terms and conditions of the United Technologies Corporation Board of Directors
Deferred Stock Unit Plan.


________________________________ _______________________________ _______________
Signature                 Print Name             Date    


Please return by ______________to: Office of the Corporate Secretary, United
Technologies Corporation





--------------------------------------------------------------------------------





Email: christina.monteith@utc.com or Fax: (860) 660-0250



